DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 08/11/2022.

By the amendment, claims 1, 3, 5-6, 10, 12 and 14-15 have been amended. Claims 2 and 11 have been canceled. Claims 1, 3-10 and 12-15 are pending and have been considered below.

Response to Arguments
Applicant remarks (Remarks pages 8-9) that replacement drawing for Figure 7 corrects the spelling of education.  The Examiner agrees.  The drawing filed 08/11/2022 is accepted.
Applicant remarks (Remarks page 9) that the newly submitted title is amended to overcome the specification objection. The Examiner agrees.  The specification amendment of 08/11/2022 is accepted.
Applicant remarks (Remarks page 9) that the amendment to claim 1 to include “a preset mode” has overcome the 35 USC 112(b) rejection of claim 3.  The Examiner agrees. The corresponding rejection is withdrawn.
Applicant's arguments (Remarks pages 9-11) regarding the 35 USC 102 rejections of claims 1-15 by TU have been fully considered but they are not persuasive. Applicant argues that claim 1 requires that the user can select categories and the server can generate content based on these categories, that is, “content is formed to interact with image data using a pre-stored resource corresponding to at least one category” (as in canceled claim 2). Particularly, Applicant argues that the cited portions of TU (¶299-¶301), relied on to teach the limitation of canceled claim 2, does not disclose the contents of selecting the category and is instead “about the contents of adjusting the object”.  The Examiner respectfully disagrees.
As claimed, the categories selected by the user are broadly used in generating the content (“based on”), specifically “formed” to interact with image data using a pre-stored resource corresponding to at least one of the selected categories.   TU discloses generating an object that can be self adaptively adjusted and returned from the server (¶299: “after a source object is detected by the watch 1510, transmitting the picture of the source object to an object translation system of the watch or uploading the picture of the source object to the server 1520 for translation” [..] “The translation result can be self-adaptively adjusted and returned back to the watch by the server.”).  This self-adaptive adjustment can take into account user selection of output category ranging from text/abstract, audio playback, or video playback outputs (¶301: “Alternatively, adjusting the translation result based on a user's operation, for example, detecting whether a user selects the entire text or the abstract, detecting whether a user enables an audio playback setting, and detecting whether a user selects a video playback setting.”).  Amended claim 1 does not preclude this interpretation of TU.  The argument is not persuasive.
Similarly, Applicant’s argument regarding claims 5 and 6 (Remarks page 11) is not persuasive as it relies on Applicant’s argument regarding claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TU (US 2017/0293611 A1, previously presented).

Regarding claim 1, TU discloses a display apparatus comprising: 
a display (¶298: smart watch, Fig. 15A); 
5a communication interface configured to communicate with the server (¶299: smart watch communicates with server); and 
a controller configured to receive a content generated in the server based on image data uploaded by a user to the server (¶299: image uploaded by user at mobile device to server to generate translation content for display on the smartwatch), categories selected by the user (¶301: output categories selected by user including text or audio or video outputs), and setting information (¶302: user schedule information), and to control, in a preset mode (¶293: ex. low power mode), the content to be output on the display with the setting defined in the setting information (¶300-302: target object is displayed with derivative translation and reminder event according to the upload image data, the selected output categories and the user schedule setting information),
wherein the content is formed to interact with the image data using a pre-stored resource corresponding to at least one category (¶299-301: translation is performed and is then adjusted based on output category).

Regarding claim 3, TU discloses15 the display apparatus according to claim 1, wherein the preset mode is configured to output a screen including the content to the display while the display apparatus is supplied with a low power (¶293: low power in terminal results in compressed results).  

Regarding claim 4, TU discloses15 the display apparatus according to claim 1, wherein the image data 20comprises at least one of dynamic and static image data (¶67: captured image data can include image, audio and/or video).  

Regarding claim 5, TU discloses15 the display apparatus according to claim 1, wherein the server is configured to determine whether to provide at least one setting information for changing the content based on the at least one category (¶299-301).  

Regarding claim 6, TU discloses15 the display apparatus according to claim 1, wherein the server is configured to determine whether to provide at least one operation element that manipulates an operation of the content based on the at least one category (¶299-301).  

Regarding claim 7, TU discloses15 the display apparatus according to claim 1, wherein the server is configured 10to form a thumbnail for distribution of the content based on the image data (¶150-151), and to upload the content including the thumbnail to at least one app market (¶321-324: content is provided to other users for verifying process).  

Regarding claim 8, TU discloses15 the display apparatus according to claim 7, wherein the controller is configured to download the content based on a user's command and output the 15content to the display (¶325-331: download the content based on further user input/output).  

Regarding claim 9, TU discloses15 the display apparatus according to claim 1, wherein the setting information comprises at least one of an element in which an interaction between the user and the uploaded image data is possible or an element that changes a form in which the 20content is displayed on the display (¶299-301).  

Regarding claim 10, claim 10 recites limitations similar to claim 1. Further TU discloses the server comprising: at least one processor (¶58); and 32at least one memory configured to be communicatively connected to the at least one processor (¶58, ¶399), and to store a category and a resource corresponding to the content (¶299-302).

Regarding claim 12, claim 12 recites limitations similar to claim 3 and is similarly rejected.  

Regarding claim 13, claim 13 recites limitations similar to claim 4 and is similarly rejected. 

20 Regarding claim 14, claim 14 recites limitations similar to claim 5 and is similarly rejected.  

Regarding claim 15, claim 15 recites limitations similar to claim 6 and is similarly rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179